Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Support
The Examiner believes that the embodiment of fig. 12-17 provides the support for claims 30-47 and the embodiment of figs. 9-11 also provides support for claims 39, 40, and 44-47.
a.	Claim 30 requires “a tube extending from the manifold and directing a return flow of the dielectric cooling liquid directly onto one of the heat generating electronic components” (emphasis added).  The embodiment of fig. 12-17 is the only embodiment which shows a tube extending from what is possibly a manifold (see 35 USC 112a rejection below) where the tube is “directing a return flow of the dielectric cooling liquid directly onto one of the heat generating electronic components”; and 
b.	Claim 39 requires “a manifold having . . . a plurality of manifold outlets,” “a tube having an inlet end connected to one of the manifold outlets, and an outlet end thereof adjacent to the at least one heat generating electronic component to direct a return flow of dielectric cooling liquid to the at least one heat generating electronic component.”  The embodiment of figs. 9-11 can be support if the heat exchange channel is the claimed “manifold.”  However, this does not apply to dependent claims 41-43 (see 35 USC 112a rejection below) because “a heat exchanger” is now required, and the “manifold” and the “heat exchanger” would be double claiming a disclosed element.  The embodiment of fig. 12-17 is another embodiment that shows a tube extending from what is possibly a manifold (see 35 USC 112a rejection below) where the tube is “direct[ing] a return flow of dielectric cooling liquid to the at least one heat generating electronic component.” 
Claim Numbering
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Applicant filed claims 1-28 and then filed a preliminary amendment with claims 30—47, skipping claim 29.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
US 8,467,189 on page 1, line 20 of the specification is not listed on the IDS.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a manifold” (claims 30 and 39), “a vertical array” (claims 38 and 47) and “a rack” (claims 38 and 47) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because:
a.	in fig. 4, reference numeral “10” on left side should be deleted;
b.	in fig. 15, reference numeral “420” should be --420”--; and
c.	in many of the drawings, the element numbers are washed out, making reproduction of the drawings difficult.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: page 14, line 26, “420” should be --420”--. Appropriate correction is required.
Claim Objections
Claims 34, 37, and 39-47 are objected to because of the following informalities:
a.	Claims 34 and 45, “the entire interior space” lacks antecedent basis and should be “an entirety of the interior space”;
b.	Claim 37 requires “at least one [A] and [B].”  The examiner understands as “at least one [A] or [B].”  See Superguide v. DirecTV, 358 F.3d 870 (Fed. Cir. 2004) and Ex Part Jung (PTAB Appeal No. 2016-008290);
c.	Claim 39, lines 12 and 13, “thereof” should be “of the tube”.
Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-38, 41-43, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a.	Claim 30 fails to define “a manifold” in combination with “a tube extending from the manifold and directing a return flow of the dielectric cooling liquid directly onto one of the heat generating electronic components.”  The term “manifold” is defined as “a pipe or chamber branching into several openings.”  The embodiment of figs. 12-17 is the only embodiment that shows “a return flow of the dielectric cooling liquid directly onto one of the heat generating electronic components.”  Therefore the “manifold” per se can direct a return flow of the dielectric cooling liquid directly onto one of the heat generating electronic components because this configuration would have several openings, each directing a return flow of the dielectric cooling liquid directly onto a respective one of the heat generating electronic components.  Or it can be a tube 110” as shown in fig. 15 without a manifold that directs a return flow of the dielectric cooling liquid directly onto one of the heat generating electronic components.  Please resolve the conflict of the meaning of the term “manifold” and its use in claim 30;
b.	Claim 37, the originally filed parent application(s) failed to “a switch”; 
c.	Claim 41 requires a heat exchanger” in combination with “a plurality of manifold outlets” and “a tube having an inlet end thereof connected to one of the manifold outlets, and an outlet end thereof adjacent to the at least one heat generating electronic component to direct a return flow of dielectric cooling liquid to the at least one heat generating electronic component.”  The term “manifold” is defined as “a pipe or chamber branching into several openings,” which in this case is the plurality of manifold outlets.  The embodiment of figs. 12-17 is the only embodiment that shows “a return flow of the dielectric cooling liquid directly onto one of the heat generating electronic components” in combination with what is possibly a manifold and a heat exchanger.  Therefore the “manifold” per se can “direct a return flow of dielectric cooling liquid to the at least one heat generating electronic component because this configuration would have several openings, each directing a return flow of the dielectric cooling liquid directly onto a respective one of the heat generating electronic components.  Or it can be a tube 110” as shown in fig. 15 without a manifold that “direct[s] a return flow of dielectric cooling liquid to the at least one heat generating electronic component.  Please resolve the conflict of the meaning of the term “manifold” and its use in claim 39; and

    PNG
    media_image1.png
    519
    879
    media_image1.png
    Greyscale

d.	Claim 46, the originally filed parent application(s) failed to “a plurality of switches”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 32-34 and 39-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 32, lines 2-3, “the dielectric cooling liquid delivery manifold” lacks antecedent basis.  Is “the dielectric cooling liquid delivery manifold” the same or different from “a manifold” of claim 30, line 10?
b.	Claim 34 requires “dielectric cooling liquid reservoir takes up the entire interior space” (emphasis added).  Claim 30 requires “a dielectric cooling liquid reservoir in the interior space” and “a manifold within the interior space, the manifold being fluidly connected to the dielectric cooling liquid reservoir.”  If the both the “dielectric cooling liquid reservoir” and the “manifold” are within the interior space and “the manifold being fluidly connected to the dielectric cooling liquid reservoir,” how can the “dielectric cooling liquid reservoir takes up the entire interior space”? 
c.	Claims 34 and 45 each requires “dielectric cooling liquid reservoir.”  Is this “dielectric cooling liquid reservoir” the same or different from “a dielectric cooling reservoir” of claims 30 and 39, respectively;
d.	Claim 39, lines 13 and 14, “the at least one heat generating electronic component” lacks antecedent basis.  Is “the at least one heat generating electronic component” the same or different from “heat generating electronic components” of line 3.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39-42 and 44-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Attlesey (US 8,467,189).
With respect to Claim 39, Attlesey teaches a liquid submersion cooled electronic device (see title), comprising: a device housing (fig. 7, 100) defining an interior space (fig. 1, inside of 100); heat generating electronic components (col. 8, ll. 44) disposed within the interior space of the device housing; a dielectric cooling liquid reservoir (fig. 7, area inside of 100 filled with dielectric cooling liquid) in the interior space for holding dielectric cooling liquid (col. 5, l. 51), the dielectric cooling liquid submerging and in direct contact with the heat generating electronic components; a pump (col. 6, ll. 26-27) in the interior space having a pump inlet (inlet of pump) in fluid communication (in a closed system, all elements are fluid communication with the other elements of the closed system) with the interior space and a pump outlet (outlet of pump); a manifold (132) within the interior space, the liquid distribution manifold having a manifold inlet (fig. 7, 110) in fluid communication (in a closed system, all elements are fluid communication with the other elements of the closed system) with the pump outlet, and a plurality of manifold outlets (fig. 7, 132 at each 134); a tube (134) having an inlet end (fig. 7, 134 near 132) thereof connected to one of the manifold outlets, and an outlet end (fig. 7, 134 at CPU of 106) thereof adjacent to the at least one heat generating electronic component to direct a return flow (col. 8, ll. 43-44) of dielectric cooling liquid to the at least one heat generating electronic component.  
With respect to Claims 40-32 and 44-46, Attlesey further teaches the device housing includes a tray (104) with an at least partially open top (for 108 and col. 8, l. 13) and a cover (108) removably (col. 8, l. 11) attached to the tray and disposed over the at least partially open top (claim 40), a heat exchanger (fig. 6, 24) fluidly connected to the dielectric cooling liquid reservoir to cool the dielectric cooling liquid from the dielectric cooling liquid reservoir (claim 41), the heat exchanger has a heat exchanger inlet (fig. 6, inlet of 24) in fluid communication (in a closed system, all elements are fluid communication with the other elements of the closed system) with the pump outlet and having a heat exchanger outlet (fig. 6, outlet of 24) in fluid communication (in a closed system, all elements are fluid communication with the other elements of the closed system) with the interior space (claim 42), the pump inlet is submerged (col. 6, ll. 26-27 and col. 7, ll. 62-66, 16 is submerged) in the dielectric cooling liquid (claim 44), dielectric cooling liquid reservoir takes up (see fig. 7 and col. 7, ll. 64-65) the entire interior space (claim 45), the heat generating electronic components comprise a plurality of data storage devices (col. 2, ll. 26-27), a plurality of power supplies, a plurality of processors (col. 8, ll. 44), or a plurality of switches (claim 46).  
With respect to Claim 47, Attlesey teaches a liquid submersion cooled electronic system (fig. 18, 600), comprising: a plurality of liquid submersion cooled electronic devices (602) of claim 38 (see reject to claim 38 above) disposed in a vertical array (see fig. 18) on a rack (601).
Claims 30-33 and 35-38 and 41-43 (rejection for claim 39 is included below because claims 41-43 are dependent on claim 39) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amos (US 2020/0305307).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In the instant application, the foreign priority application GB1619987.9 has figs. 1-11, so the embodiment of figs. 12-17 is first disclosed in PCT/EP2017/053556 filed 11/27/2017 which is after the earliest effective filing date of Amos (US 2020/0305307) of 9/6/2017.
With respect to Claim 30, Attlesey teaches a liquid submersion cooled electronic device (see title), comprising: a device housing (fig. 1, 110) defining an interior space (fig. 1, inside of 110); heat generating electronic components (fig. 2, 1 &12) disposed within the interior space of the device housing; a dielectric cooling liquid reservoir (fig. 1, area inside of 110 filled with dielectric cooling liquid) in the interior space for holding dielectric cooling liquid (¶[0124], l. 2), the dielectric cooling liquid submerging and in direct contact with the heat generating electronic components; a heat exchanger (19) fluidly connected (in a closed system, all elements are fluid communication with the other elements of the closed system) to the dielectric cooling liquid reservoir to cool the dielectric cooling liquid from the dielectric cooling liquid reservoir; and a manifold (pipe that traverses 110 that extends parallel to 19) within the interior space, the manifold being fluidly connected (in a closed system, all elements are fluid communication with the other elements of the closed system) to the dielectric cooling liquid reservoir, and a tube (fig. 2, 5s with 3s) extending from the manifold and directing a return flow (¶[0124], ll. 21-22) of the dielectric cooling liquid directly onto one of the heat generating electronic components.  
With respect to Claim 31-33 and 35-37, Attlesey further teaches the heat exchanger is within (see fig. 2) the interior space (claim 31), a pump (11) having a pump inlet (inlet of 11) that is fluidly connected (in a closed system, all elements are fluid communication with the other elements of the closed system) to the dielectric cooling liquid reservoir and a pump outlet (outlet of 11 into 5) that is fluidly connected (in a closed system, all elements are fluid communication with the other elements of the closed system) to the at least one inlet fig. 2, central longitudinal connecting 11 to 19) of the dielectric cooling liquid delivery manifold (claim 32), the pump is within (see fig. 2) the device housing (claim 33), the device housing defines a maximum dielectric cooling liquid level (maximum level is height of 110) (claim 35), the device housing includes a tray (110) with an at least partially open top and a cover (¶[0123], l. 6) removably attached to the tray and disposed over the at least partially open top (claim 36), the heat generating electronic components include a processor (¶[0194], l. 7) (claim 37).  
With respect to Claim 38, Attlesey teaches a liquid submersion cooled electronic system, comprising: a plurality of liquid submersion cooled electronic devices (¶[0125], l. 9) of claim 30 (see rejection of claim 9, above) disposed in a vertical array (¶[0013], ll. 3-5, each horizontal unit is stacked vertically) on a rack (¶[0125], ll. 1-2).  
With respect to Claim 39, Attlesey teaches a liquid submersion cooled electronic device (see title), comprising: a device housing (fig. 1, 110) defining an interior space (fig. 1, inside of 110); heat generating electronic components (fig. 2, 1,12) disposed within the interior space of the device housing; a dielectric cooling liquid reservoir (fig. 1, area inside of 110 filled with dielectric cooling liquid) in the interior space for holding dielectric cooling liquid (¶[0124], l. 2), the dielectric cooling liquid submerging and in direct contact with the heat generating electronic components; a pump (11) in the interior space having a pump inlet (inlet of 11) in fluid communication (in a closed system, all elements are fluid communication with the other elements of the closed system) with the interior space and a pump outlet (outlet of 11 into 5); a manifold (pipe that traverses 110 that extends parallel to 19) within the interior space, the liquid distribution manifold having a manifold inlet (fig. 1, from 19) in fluid communication (in a closed system, all elements are fluid communication with the other elements of the closed system) with the pump outlet, and a plurality of manifold outlets (outlets for longitudinally extending 5s that have 3s on opposite ends); a tube (fig. 2, 5s with 3s) having an inlet end (fig. 2, distal end of 5s with 3s against traversal extending pipe) thereof connected to one of the manifold outlets, and an outlet end (fig. 2, 5 at 3) thereof adjacent to the at least one heat generating electronic component to direct a return flow (¶[0124], ll. 21-22) of dielectric cooling liquid to the at least one heat generating electronic component.  
With respect to Claims 41-43, Attlesey further teaches a heat exchanger (fig. 2, 19) fluidly connected to the dielectric cooling liquid reservoir to cool the dielectric cooling liquid from the dielectric cooling liquid reservoir (claim 41), the heat exchanger has a heat exchanger inlet (fig. 2 inlet of 19 on left side of 19 from 11 thru central longitudinal 5 and ¶[0124], ll. 11-12) in fluid communication (in a closed system, all elements are fluid communication with the other elements of the closed system) with the pump outlet and having a heat exchanger outlet (fig. 2, outlet of 19 on right side of 19 and ¶[0124], ll. 18-19) in fluid communication (in a closed system, all elements are fluid communication with the other elements of the closed system) with the interior space (claim 42) and the heat exchanger is within (see fig. 1) the device housing (claim 43).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,089,764, 8,654,529, 9,086,859, 9,129,681, 9,176,547 and 9,223,360 are in the same patent family as US 8,467,189.  US 11,369,040 and 11,096,313 are issued patent in the patent family of US 2020/0305307.  US 2022/0110225 is a related publication by the assignee.  US 11,071,238 and 2022/0217874 are a patent and a publication of application in the instant patent family.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  7/29/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835